PER CURIAM
In this dissolution of an 11-year marriage, wife assigns error to the property division, spousal support and the denial of attorney fees. We modify the award of spousal support and otherwise affirm.
On de novo review, we agree with the trial court that the parties commingled their assets and that they should share equally in the proceeds from the sale of the family residence. However, we determine that the award of $200 per month spousal support for four years is not sufficient to enable wife to obtain employment skills to become self-supporting. Wife, age 41, has a high school education and has never been employed outside the home for a long period of time or above minimum wage. Husband, age 33, is a grocery store manager whose gross income in 1985 was $39,578. Husband shall pay to wife spousal support in the sum of $500 per month for a period of two years from the date of the original judgment and $300 per month for the next three years.
Judgment modified to increase spousal support and affirmed as modified.